                            Case 1:20-cv-01558-LMB-MSN Document 1-1 Filed 12/19/20 Page 1 of 4 PageID# 10

                                                          Exhibit A to the Complaint
Location: Fairfax, VA                                                                                IP Address: 100.36.164.25
Total Works Infringed: 29                                                                            ISP: Verizon Fios
 Work      Hashes                                                                UTC          Site         Published      Registered   Registration
 1         Info Hash:                                                            11/29/2020   Vixen        01/19/2020     02/20/2020   PA0002237691
           AFA50296ECAC1832A852B339BC6BF529E4DA693A                              12:16:26
           File Hash:
           33B7ECDD0429547DA62F5138047273C6E8CB3D79BD4A902EF4B06867E9F6CDB4
 2         Info Hash:                                                            09/25/2020   Tushy        08/16/2020     08/18/2020   PA0002253098
           24EA38081CBF6EF940600F65076EAA00D1818092                              21:55:52
           File Hash:
           922EFFCBD6881F4DF34DE498E0939998F9F472714A9A5432B5EB0F49246F8F90
 3         Info Hash:                                                            06/03/2020   Vixen        06/08/2019     07/17/2019   PA0002188311
           005ECADE217D83653BCBCA490DC3249975B7A05A                              23:01:18
           File Hash:
           837EE8CBBFF0CFC826753CE6EDE6C57EC5515141DC4248D373454900CD2EE70C
 4         Info Hash:                                                            05/10/2020   Vixen        04/24/2020     05/05/2020   PA0002249029
           4C68A93F877A55624CFDB1A56B0A09F6226B7DBD                              17:41:17
           File Hash:
           3F282AB81B7EB2031337F302499DA6D6B812DDC12B12599EA08FF65A95F623CA
 5         Info Hash:                                                            04/06/2020   Vixen        03/09/2020     04/17/2020   PA0002246165
           6A00929B3D2F54C7FF7C31812DA1CEB6F03A8DF0                              21:47:15
           File Hash:
           E7517A6F80C556646938E7C39ABB9A3F1BB5D89FF3E3D535E96E9F527B6321A6
 6         Info Hash:                                                            04/06/2020   Tushy        04/05/2020     04/17/2020   PA0002237308
           34DF0D521ECE1BCBA22CF4168FBBD2A9AFFA3A6C                              21:31:53
           File Hash:
           41D90113599AE3E738290BBF88DFB76F813D6AAC9C86DF86F1E46CC50778D9E5
 7         Info Hash:                                                            01/07/2020   Vixen        10/21/2019     11/05/2019   PA0002227093
           0C80A67047F01CC53D38E0C3E19EE88A30035E82                              21:10:07
           File Hash:
           923E7460E752915977FD98711BC5A92C2A2B5A402EA36FDEE268B6AA9E35D480
 8         Info Hash:                                                            01/07/2020   Tushy        01/06/2020     02/03/2020   PA0002236202
           427564223D1B9DE7A5B163CEF0FBAF0F8F505BF8                              03:02:30
           File Hash:
           F13CAAAA2FC66215EA2E2C934B3FAF6898EF986B7AA20594144A5C3E43D8525F
                       Case 1:20-cv-01558-LMB-MSN Document 1-1 Filed 12/19/20 Page 2 of 4 PageID# 11

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
9      Info Hash:                                                         01/05/2020   Vixen   12/05/2019   12/17/2019   PA0002217671
       E3C763DDE1ACCF235D1D2BB1149DE7BD811F4117                           18:59:14
       File Hash:
       DF979E030B179B3DE05C5F0B62E23D3B9DC99BB2E6ADCCEA6230B50C8730B012
10     Info Hash:                                                         12/31/2019   Tushy   05/21/2019   06/17/2019   PA0002181294
       557B0DE14F6A7A062A05FC99F16612D803949D3D                           05:14:58
       File Hash:
       9EF62CAA1C0D9C52B514A1F0AA148B3661ACC17A9086063745262761793AEDBC
11     Info Hash:                                                         10/30/2019   Vixen   11/05/2018   11/25/2018   PA0002136632
       55298BBC330B3C971890294BDE7CAC90F58A2867                           02:11:46
       File Hash:
       EF17C6057A199AC47C226513F0BEC501FBFB2D28FE227250303876F41F1C4DED
12     Info Hash:                                                         10/27/2019   Vixen   10/26/2019   11/05/2019   PA0002227099
       ED5D228423F6688187B1663319514A65E2F5DE14                           12:05:03
       File Hash:
       2EEBF3BF6B38D0CCC7D8D23D6C0C586557B0D5E179EBCCE0AA3691A4329D2BC9
13     Info Hash:                                                         09/21/2019   Tushy   08/04/2019   08/22/2019   PA0002195508
       5DF8FA648DEEAE1D73E962DB195061E646F82B4E                           06:44:53
       File Hash:
       BA5A079E645206AA74CFD54D5EA02C345EB7CA9D87D07AE53C3DB2E8CC913CEE
14     Info Hash:                                                         09/13/2019   Tushy   12/20/2018   01/22/2019   PA0002147682
       CA0BEF3F878732A15ED3BF5FE35FF711ACC0DD2E                           10:42:13
       File Hash:
       126B76AD22F64D2135938579BDBF376D4BAEA1B57AF180AA290DB76C63824CB9
15     Info Hash:                                                         08/23/2019   Tushy   11/12/2017   11/30/2017   PA0002098037
       41C62207ADF0D03D82414693BAA46DB231130B94                           02:05:27
       File Hash:
       1000FE695CCE051D6BDA8545A2D1E460458997EF116C9FB5ED47102C3D52158F
16     Info Hash:                                                         07/30/2019   Tushy   07/10/2017   08/18/2017   PA0002077678
       78F5DACFBD414605C47BD190F5C421E65F70B396                           01:32:43
       File Hash:
       CD511222B2B9C2EC08F83BF609B40983647A15F8E11488F1B404A72F40126EC8
17     Info Hash:                                                         06/30/2019   Vixen   03/05/2019   03/31/2019   PA0002163982
       EC72AB6E2428651D76E9B35E34364FBF997D62E4                           12:00:04
       File Hash:
       286323955D74354AFF7C69BDC5987ADA524396D42AE7DC47C1CC0BFC5ECC40F6
                       Case 1:20-cv-01558-LMB-MSN Document 1-1 Filed 12/19/20 Page 3 of 4 PageID# 12

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
18     Info Hash:                                                         06/25/2019   Tushy   05/31/2019   06/17/2019   PA0002181300
       F8583702AE872EE053184CA6080068C9F92E88CD                           22:47:30
       File Hash:
       FCF279202902EA6E3D0FAD1FA98C56F0FA68266DBAFAC1801851C20D6393BB79
19     Info Hash:                                                         06/09/2019   Tushy   07/15/2018   08/07/2018   PA0002132406
       154B4A69FFE2BB86ED95D4CCCF1E2B95252B7179                           14:02:04
       File Hash:
       25C81ED2117705BBCD032B714CA70D15C270191599F2F8BE1BA384D392FC7CCF
20     Info Hash:                                                         06/09/2019   Vixen   05/14/2019   07/05/2019   PA0002206408
       C542D326EE13C9860B8EE438E27E0EB12257FB94                           11:33:44
       File Hash:
       842DD7F6893D36DBF41DE757F110D74DAE4F036240C7F9E6A3008868F09FC99B
21     Info Hash:                                                         05/28/2019   Vixen   09/06/2018   11/01/2018   PA0002143433
       41577E4102ED339277357B7EF3E97C1347487EE2                           23:58:01
       File Hash:
       880F10162CDB56DC5247BDCEB67E9A21030D9D6959F71B6C800B1B850F8DDE38
22     Info Hash:                                                         05/28/2019   Vixen   05/19/2019   06/13/2019   PA0002180953
       87E3EE6A6C12D0A473417E5E80E3584E523406F7                           23:58:00
       File Hash:
       62621F634640FFC544FE55589BA50348522FBE4631FEBBBCD6EBDF6969283909
23     Info Hash:                                                         05/22/2019   Vixen   04/24/2018   06/19/2018   PA0002126671
       8A906C5A23F35028EFDE5B9C81D9EE277ACA0275                           00:18:03
       File Hash:
       43D9A39A71EC62D1217BFFF148FE60F03596FFA9FF4E1C286370A80E90AD5222
24     Info Hash:                                                         05/15/2019   Vixen   04/09/2019   04/29/2019   PA0002169963
       F25817E594908EA8A9E9E38596A20DA2D2230ADA                           23:28:01
       File Hash:
       1C87A9DA1C044AB0BB163AF53D4AFC3207AB4AB9F481586EF90413379D95FF70
25     Info Hash:                                                         05/08/2019   Tushy   05/06/2019   06/03/2019   PA0002178772
       FDEAB1B3E4D42D587B2EE02F380247C859CA6EEB                           23:07:22
       File Hash:
       4208F114A19FA8974A79C470EBB3126679EFF49573E69E470DCB578B3A72F328
26     Info Hash:                                                         05/04/2019   Tushy   01/21/2019   02/22/2019   PA0002155131
       E61DE5DC0D526D171232A8994EAF508BD4CD7092                           11:39:38
       File Hash:
       5F919274736AD2417C55534839F89BC46416E9944CACF844E49847874E1F7622
                       Case 1:20-cv-01558-LMB-MSN Document 1-1 Filed 12/19/20 Page 4 of 4 PageID# 13

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
27     Info Hash:                                                         05/02/2019   Vixen   08/07/2018   09/05/2018   PA0002135684
       FFB59D7B851B2FAC080AAAD07215FDA138C5D5B9                           23:12:57
       File Hash:
       4D2854BA411686AAE8016C70FC4069BB3DAFC98CE09D501E044B032EF5879205
28     Info Hash:                                                         05/02/2019   Vixen   12/25/2018   01/22/2019   PA0002147901
       53DD9DA9E0B24B4961098D0683C348309445E260                           23:12:55
       File Hash:
       3002D9E0CED03E51D4E8365767F09942B9625B1791D889AFE490113BAF34F82E
29     Info Hash:                                                         04/25/2019   Vixen   04/24/2019   06/03/2019   PA0002178769
       42825EAD21811A6227E46ABA67281E370A6485DE                           00:11:17
       File Hash:
       EAE9611F37C369A2AEFAC9B47858B6EE8B12678E8527D8386B879D922E19E148
